Case 1:21-cv-23333-XXXX Document 1 Entered on FLSD Docket 09/15/2021 Page 1 of 14




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                         CASE NO.:

  ISAAC CADIZ,

             Plaintiff,

  vs.

  HARVARD SERVICES GROUP INC., a foreign
  profit corporation

         Defendant.
  __________________________________________/

                                            COMPLAINT

           Plaintiff ISAAC CADIZ, (hereinafter “Plaintiff”) by and through his undersigned attorney

  hereby sues Defendant HARVARD SERVICES GROUP INC., a foreign profit corporation

  (hereinafter, "Defendant"), and says:

                                    JURISDICTION AND VENUE

  1. This is an action for damages excluding attorneys’ fees or costs and other relief based on

        unlawful employment practices committed by Defendant and jurisdiction of this Court is

        invoked pursuant to the provisions of Title VII of the Civil Rights Act of 1964, § 706(f) (42

        U.S.C. § 2000e-5(f)), the Americans with Disabilities Act (ADA), the Americans with

        Disabilities Act Amendments Act (ADAAA) 42 U.S.C. §§ 12101 et seq., the Florida Civil

        Rights Act (“FCRA”), §§ 760.01-760.11 and the Fair Labor Standards Act, 29 U.S.C. § 201,

        et seq. (hereinafter, “FLSA”).

  2. This Court has jurisdiction of the claims herein pursuant to 28 U.S.C. §§ 1331, 1343.

  3. The claims asserted in this Complaint arose in Miami Dade County, Florida during the course

        of Plaintiff’s employment with Defendant.
Case 1:21-cv-23333-XXXX Document 1 Entered on FLSD Docket 09/15/2021 Page 2 of 14




  4. Venue is proper in the United States Court for the Southern District of Florida because Plaintiff

     was employed in the Southern District of Florida by Defendant, which at all material times

     conducted, and continues to conduct, business in the Southern District of Florida, and because

     the acts that give rise to Plaintiff’s claims occurred within the Southern District of Florida.

                                   GENERAL ALLEGATIONS


  5. At all relevant times, Plaintiff was a resident of Miami-Dade County Florida and over the age

     of eighteen and otherwise sui juris.

  6. Plaintiff was an individual with a disability or perceived disability. He is therefore a member

     of a class protected under Title VII, the ADA, the ADAA, and the FCRA because the terms,

     conditions, and privileges of his employment were altered because of his disability.

  7. Further, Plaintiff was retaliated against for his complaints of discriminatory conduct on behalf

     of Defendant and/or because of his requests for reasonable accommodation which places him

     within a class protected under Title VII, the ADA, the ADAA and the FCRA.

  8. Defendant is a foreign corporation with a place of business in Miami and authorized to do

     business in Florida.

  9. Defendant has, at all times material, employed 15 or more employees for each working day in

     each of twenty or more calendar weeks in the current or preceding year in accordance with

     Title VII, the ADA, the ADAA and the FCRA (42 U.S.C. §2000e(b); Fla. Stat. §760.02(7)).

  10. Defendant is an “employer” as defined by 29 U.S.C. § 203(d) and (s)(1), in that it has

     employees engaged in commerce or in the production of goods for commerce or that has

     employees handling, selling, or otherwise working on goods or materials that have been moved

     in or produced for commerce by any person.
Case 1:21-cv-23333-XXXX Document 1 Entered on FLSD Docket 09/15/2021 Page 3 of 14




  11. At all times material to this Complaint, Defendant has had two (2) or more employees who

     have regularly sold, handled, or otherwise worked on goods and/or materials that have been

     moved in or produced for commerce which as employees subject to the provisions of the FLSA,

     29 U.S.C. § 207.

  12. Defendant, upon knowledge and belief, has gross revenue which exceeds $500,000 for each of

     the past three (3) years and utilizes goods in the flow of commerce across state lines.

  13. Plaintiff has exhausted his administrative remedies by filing a timely charge of discrimination

     ("Charge") against the Defendant with the Equal Employment Opportunity Commission which

     was dually filed with the Florida Commission on Human Relations.

  14. Plaintiff’s Charge was filed on or about June 6, 2019. The actions complained of herein

     occurred within 300 days thereof and/or continued from that date stemming from the same

     actions set forth in the Charge.

  15. Plaintiff was constructively terminated from his position on or about August 23, 2019. His

     Charge was therefore timely filed.

  16. Plaintiff was issued a Notice of Right to Sue on June 16, 2021. This suit is filed in accordance

     with that Notice and within the applicable 90-day time limitation.

  17. The Florida Commission on Human Relations did not issue a finding on Plaintiff’s charge

     within 180 days of the filing of said charge.

  18. All other conditions precedent to this action have been performed or have been waived.

   19. On December 2, 2016, Plaintiff filed a charge of discrimination with the Miami Dade County

      Commission for age discrimination, disability discrimination, Defendant’s failure to

      accommodate and retaliation. (Charge No. F-6251/15C-2017-00012).
Case 1:21-cv-23333-XXXX Document 1 Entered on FLSD Docket 09/15/2021 Page 4 of 14




   20. On or about January 2017, the parties reached a resolution of Plaintiff’s claims and Plaintiff

      signed a request for withdrawal of Charge No. F-6251/15C-2017-00012.

   21. On or about September 2018, Plaintiff filed a wage claim with the Miami Dade County

      Department of Regulatory and Economic Resources against Defendant (hereinafter “the wage

      claim”) to address Defendant’s improper pay of Plaintiff’s overtime hours.

   22. In October 2018, Defendant agreed to a monetary settlement resolving Plaintiff’s wage claim.

   23. From that date, and continuing until his constructive termination, Plaintiff was subjected to

      retaliatory treatment because of his complaints of discrimination, of improper pay and/or

      requests for reasonable accommodations.

   24. Specifically, in October 2018, Plaintiff was assigned cleaning duties in the kitchen. At the

      time, Plaintiff was advised that the position was temporary and was the only option for him

      to receive 40 hours a week. Plaintiff was assigned the tasks that were previously performed

      by four different employees.

   25. The workload was demanding, the work was not safe in that the floor was slippery, and the

      humidity of the work area began to negatively affect Plaintiff’s health.

   26. For the next six months Plaintiff notified Defendant’s manager, supervisor, and human

      resources representative, that the workload was not manageable and how the work conditions

      were not safe and negatively affected his health.

   27. Specifically, Plaintiff notified his managers, Mr. Martinez and Mr. Gomez of the disparate

      treatment and unfair work conditions he was being subjected to and how it was negatively

      affecting his health.

   28. Specifically, starting on April 4, 2019, Plaintiff began to experience acute muscular pain and

      fever, limiting his ability to walk, and move which negatively affected his back condition.
Case 1:21-cv-23333-XXXX Document 1 Entered on FLSD Docket 09/15/2021 Page 5 of 14




   29. Plaintiff made several requests for accommodations including to be transferred from that

      position which was intended to be temporary. However, Plaintiff’s requests were not

      addressed by Defendant.

   30. On April 11, 2019, Plaintiff notified his employer that due to his own medical condition he

      needed leave for a week.

   31. Upon his return, Plaintiff’s manager Mr. Alvaro advised Plaintiff that if Plaintiff had any

      medical restrictions the only position available for him would be part-time.

   32. Plaintiff was at all times qualified for his job. During his tenure with the company, Plaintiff

      was neither disciplined nor advised that his performance was less than satisfactory.

   33. Upon information and belief, there were other jobs for which Plaintiff was qualified that he

      could have performed which did not violate his limitations.

   34. On or about May 2019, after being notified that Plaintiff was represented by Counsel,

      Defendant offered Plaintiff the option to remain in the kitchen position or transfer to a

      cleaning position which had a conflicting schedule for Plaintiff. Plaintiff had no choice but to

      remain in the kitchen position.

   35. Plaintiff, was subjected to further harassment and disparate treatment by his supervisors and

      remained at the same position at his regular rate despite the fact that he was performing the

      duties which were previously handled by more than one employee.

   36. On or about August 4, 2019, Plaintiff was notified of additional tasks that were going to be

      assigned to him despite his several requests for transfer or for assistance.

   37. On or about August 23, 2019 due to the negative effects of the workload on his health, and

      the stress related with the workload, Plaintiff had no choice but to resign.
Case 1:21-cv-23333-XXXX Document 1 Entered on FLSD Docket 09/15/2021 Page 6 of 14




   38. Defendant’s justification(s) for its treatment of Plaintiff, if any, are a mere pretext for unlawful

       discrimination and retaliation.

   39. If, however, the reason(s) proffered by Defendant are found to be with merit, Plaintiff’s

       complaints of discrimination, and/or request for accommodation, and/or complaints for wages

       were motivating factor(s) in the decision for the adverse employment action(s).

   40. Defendant acted with intentional disregard for Plaintiff’s rights under Title VII, ADA, ADAA

       FCRA and the FLSA.

   41. Plaintiff has retained the undersigned firm to prosecute this action on his behalf and has agreed

       to pay it a reasonable fee for its services.

   42. Plaintiff is entitled to his reasonable attorneys’ fees and costs if she is the prevailing party in

       this action.

                               COUNT I
       FAILURE TO ACCOMMODATE IN VIOLATION OF THE ADA AND ADAAA

  43. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-42 of this

      complaint as if set out in full herein.

  44. Plaintiff is disabled as he suffers from lateral epicondylitis which is an impairment which

      substantially limits one or more major life activities.

  45. Plaintiff is, and at all times was, qualified to perform the essential functions of his job with or

      without a proposed reasonable accommodation. Plaintiff is therefore a “qualified individual”

      as that term is defined in the Americans With Disabilities Act, as amended (“ADAAA”) §

      101(8) (42 U.S.C. § 12111(8)).

  46. Defendant failed to provide Plaintiff with a reasonable accommodation as that term is defined

      in the ADAAA, § 101(9). These requests were reasonable and would not have caused

      Defendant undue hardship.
Case 1:21-cv-23333-XXXX Document 1 Entered on FLSD Docket 09/15/2021 Page 7 of 14




  47. As a result of Defendant’s actions, Plaintiff has suffered damages in an amount to be proven

     at the time of the trial of this cause.

  48. Plaintiff is informed, believes and alleges that pursuant to ADAAA § 107(a) (42 U.S.C. §

     12117(a)), Plaintiff is entitled to damages because of Defendant’s willful conduct in denying

     his request(s).

         WHEREFORE, Plaintiff requests judgment against Defendant as follows:

                 A.      Actual damages as a result of Defendant’s discriminatory actions;

                 B.      Punitive damages due to Defendant’s willful behavior;

                 C.      Compensatory damages;

                 D.      Injunctive relief where feasible;

                 E.      Attorney’s fees;

                 F.      Costs of this action; and

                 G.      Any other relief this Court deems proper.


                                        COUNT II
                             VIOLATION OF THE ADA AND ADAAA
                                     (RETALIATION)

  49. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-42 of this

     complaint as if set out in full herein.

  50. Plaintiff requested reasonable accommodation(s) for his disability. This requests were made to

     his managers, Martinez, Gomez, Perasso, district manager Ricardo Belalcazar and human

     resources representative who knew of Plaintiff’s disability.

  51. As a direct result of Plaintiff’s requests for a reasonable accommodation, Plaintiff was

     subjected to disparate treatment and harassment without valid reason.

  52. Plaintiff, based on information and belief, alleges that Defendant’s actions were done with
Case 1:21-cv-23333-XXXX Document 1 Entered on FLSD Docket 09/15/2021 Page 8 of 14




     malice, and with disregard for his protected rights under the ADA and ADAAA. Defendant,

     by and through its officers, and/or supervisors, authorized, condoned, and/or ratified the

     unlawful conduct of employees. Therefore, Plaintiff is also entitled to punitive damages from

     Defendant in a sum according to proof at trial.

  53. Defendant’s stated reason(s) for denying Plaintiff’s request for accommodation is pretextual.

  54. If, however, the reason(s) proffered by Defendant are found to be with merit, Plaintiff’s

     complaints of discrimination and requests for reasonable accommodation, were a motivating

     factor in the decision for the adverse employment action(s).

         WHEREFORE, Plaintiff requests that:

          A. The Court grant Plaintiff judgment award Plaintiff judgment against Defendant to

              compensate him for past and future pecuniary losses, including emotional pain and

              suffering caused by Defendant’s discriminatory and retaliatory treatment in an amount

              to be determined at trial and in accordance with the ADA and ADAAA.

          B. The Court award Plaintiff the costs of this action together with his reasonable

              attorney’s fees incurred herein, pursuant to contract and/or statute; and

          C. The Court award Plaintiff such other and further relief as the Court deems appropriate.



                                  COUNT III
             HANDICAP/DISABILITY DISCRIMINATION UNDER THE FCRA

  55. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-42 of this

     complaint as if set out in full herein.

  56. Section 760.10 of the FCRA states in relevant part:

     (1) it is unlawful employment practice for an employer:
     (a) to discharge or to fail or refuse to hire any individual, or otherwise to discriminate against
     any individual with respect to compensation, terms, conditions, or privileges of employment,
Case 1:21-cv-23333-XXXX Document 1 Entered on FLSD Docket 09/15/2021 Page 9 of 14




     because of such individual's race, color, religion, sex, natural origin, age, handicap, or marital
     status.

  57. The FCRA accordingly prohibits employers from taking adverse employment action against

     an employee as a result of his actual handicap/disability, as a result of an employee's record of

     having such handicap/disability, and/or because the employer regards the employee as

     handicapped/disabled, and further requires employers to reasonably accommodate the actual

     handicaps/disabilities and/or records of such handicaps/disabilities of their employees.

  58. Specifically, Plaintiff alleges that Defendant wrongfully denied his reasonable requests for an

     accommodation to his disability.

  59. The treatment to which Plaintiff was subjected by Defendant as set forth above and

     incorporated herein, was the result of Plaintiff’s requests for accommodation of his disability,

     which disabled individuals were not and would not have been subjected, in violation of the

     FCRA.

  60. Defendant's alleged bases for its adverse treatment of Plaintiff, if any, are pretextual and

     asserted only to cover up the discriminatory nature of its conduct.

  61. Even if Defendant could assert legitimate reasons for its adverse and disparate treatment of

     Plaintiff, which reasons it did not/does not have, Plaintiff's request for accommodation were

     also motivating factors for Defendant's adverse treatment of Plaintiff.

  62. As a result of the discriminatory conduct to which Plaintiff was subjected,

     Plaintiff has experienced, and will continue to experience, significant financial and economic

     loss in the form of lost wages. Plaintiff has also experienced, and will continue to experience,

     emotional anguish, pain and suffering and loss of dignity damages. Plaintiff accordingly

     demands lost economic damages, lost wages, back pay, interest, front pay, the value and/or

     economic impact of lost benefits, and compensatory damages.
Case 1:21-cv-23333-XXXX Document 1 Entered on FLSD Docket 09/15/2021 Page 10 of 14




   63. Based on information and belief, alleges that Defendant’s actions were done with malice, and

      with disregard for his protected rights under FCRA. Defendant, by and through its officers,

      and/or supervisors, authorized, condoned, and/or ratified the unlawful conduct of Defendant’s

      employees. Therefore, Plaintiff is also entitled to punitive damages from Defendant in a sum

      according to proof at trial.

   WHEREFORE, Plaintiff requests judgment against Defendant as follows:

          A. Adjudge and decree that Defendant has violated FCRA, and has done so willfully,

              intentionally, and with reckless disregard for Plaintiff’s rights;

          B. Enter a judgment requiring that Defendant pay Plaintiff appropriate back pay, benefits'

              adjustment, and prejudgment interest at amounts to be proved at trial for the unlawful

              employment practices described herein;

          C. Enter an award against Defendant and award Plaintiff compensatory damages for

              mental anguish, personal suffering, and loss of enjoyment of life;

          D. Require Defendant to reinstate Plaintiff to the position at the rate of pay and with the

              full benefits Plaintiff would have had Plaintiff not been discriminated against by

              Defendant, or in lieu of reinstatement, award front pay;

          E. Award Plaintiff the costs of this action, together with a reasonable attorney fees; and

          F. Grant Plaintiff such additional relief as the Court deems just and proper under the

              circumstances.


                                       COUNT IV
                      VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT
                                    (RETALIATION)

   64. Plaintiff re-alleges and re-avers paragraphs 1-42 as though full set forth herein.
Case 1:21-cv-23333-XXXX Document 1 Entered on FLSD Docket 09/15/2021 Page 11 of 14




   65. Plaintiff brings this claim under the Florida Civil Rights Act, Florida Statutes § 760.01 et seq.

      for Defendant’s retaliatory conduct.

   66. Plaintiff made several complaints of disparate treatment from Narvaez to Tyndall, and Soler.

   67. Plaintiff’s complaints of disparate treatment and filing of a charge of discrimination as stated

      above, were protected activity under the FCRA.

   68. By the conduct describe above, Defendant retaliated against Plaintiff for exercising rights

      protected under the FCRA.

   69. Specifically, only after Plaintiff made a formal complaint with the Miami Dade County

      Commission, Defendant transferred Plaintiff to a position in the kitchen and subjected him to

      treatment which negatively affected his health.

   70. As a result of Defendant’s actions, as alleged herein, Plaintiff has been deprived of rights, has

      been exposed to ridicule and embarrassment, and has suffered emotional distress and damage.

   71. The conduct of Defendant, by and through the conduct of its agents, employees, and/or

      representatives, and the Defendant’s failure to make prompt remedial action to prevent

      continued discrimination against the Plaintiff, deprived the Plaintiff of statutory rights under

      state law.

   72. Plaintiff, based on information and belief, alleges that Defendant’s actions were done with

      malice, and with disregard for his protected rights under FCRA. Defendant, by and through its

      officers, and/or supervisors, authorized, condoned, and/or ratified the unlawful conduct of

      Narvaez and/or other employees. Therefore, Plaintiff is also entitled to punitive damages from

      Defendant in a sum according to proof at trial.

   73. Defendant’s alleged reason(s) for denying        Plaintiff’s request for accommodation and

      subjecting Plaintiff to disparate treatment (if any) are pretextual as described above.
Case 1:21-cv-23333-XXXX Document 1 Entered on FLSD Docket 09/15/2021 Page 12 of 14




   74. If, however, the reason(s) proffered by Defendant are found to be with merit, Plaintiff’s

      complaint(s) of discrimination, were a motivating factor in the decision for the adverse

      employment action(s).

   75. Plaintiff further seeks his attorney's fees and costs as permitted by law.

   WHEREFORE, Plaintiff respectfully requests judgment against Defendant as follows:

      A. The Court grant Plaintiff judgment award Plaintiff judgment against Defendant to

          compensate him for past and future pecuniary losses, including appropriate back pay,

          benefits' adjustment,      and emotional pain and suffering caused by Defendant’s

          discriminatory treatment in an amount to be determined at trial and in accordance with the

          Florida Civil Rights Act, §§ 760.01-760.11.

      B. The Court award punitive damages as permitted under the law;

      C. Require Defendant to reinstate Plaintiff to the position at the rate of pay and with the full

          benefits Plaintiff would have had Plaintiff not been discriminated against by Defendant, or

          in lieu of reinstatement, award front pay;

      D. The Court award Plaintiff the costs of this action together with reasonable attorney’s fees

          incurred herein, pursuant to contract and/or statute; and

        E. The Court award Plaintiff such other and further relief as the Court deems appropriate.



                                             COUNT V
                                         FLSA RETALIATION

    76. Plaintiff, re-alleges and reaffirms paragraphs 1 through 42 and as if fully set forth herein.

   77. 29 U.S.C. § 215(a)(3) of the FLSA states that it is a violation to “discharge or in any other

      manner discriminate against any employee because such employee has filed any complaint or

      instituted or caused to be instituted any proceeding under or related to this Act, or has testified
Case 1:21-cv-23333-XXXX Document 1 Entered on FLSD Docket 09/15/2021 Page 13 of 14




      or is about to testify in any such proceeding, or has served or is about to serve on an industry

      committee.”

   78. Defendant’s conduct as set forth above constitutes a violation of the FLSA’s anti-retaliation

      provisions.

   79. The motivating factor that caused Defendant’s disparate treatment of Plaintiff as described

      above was Plaintiff’s complaint for payment of his earned wages to the Miami Dade County

      Department of Regulatory and Economic Resources.

   80. Defendant’s conduct was in direct violation of the FLSA, and, as a direct result, Plaintiff has

      been damaged.

   WHEREFORE, Plaintiff respectfully pray for the following relief against Defendant:

          A. Adjudge and decree that Defendant has violated the FLSA and has done so willfully,

              intentionally and with reckless disregard for Plaintiff’s rights;

          B. Enter judgment against the Defendant for all back wages from the date of discharge to

              the present date and an equal amount of back wages as liquidated damages, and;

          C. Enter judgment against the Defendant for all front wages until Plaintiff becomes 65

              years of age; and

          D. Enter an award against Defendant and award Plaintiff compensatory damages for

              mental anguish, personal suffering, and loss of enjoyment of life;

          E. Award Plaintiff the costs of this action, together with reasonable attorneys' fees; and

          F. Grant Plaintiff such additional relief as the Court deems just and proper under the

              circumstances.
Case 1:21-cv-23333-XXXX Document 1 Entered on FLSD Docket 09/15/2021 Page 14 of 14




                                   DEMAND FOR JURY TRIAL


   Plaintiff ISAAC CADIZ demand trial by jury on all issues and all counts of this Complaint so

   triable as a matter of right.

   Dated: September 15, 2021

                                           PEREGONZA THE ATTORNEYS, PLLC
                                           1414 NW 107th Ave,
                                           Suite 302
                                           Doral, FL 33172
                                           Tel. (786) 650-0202
                                           Fax. (786) 650-0200

                                           By: /s/Nathaly Saavedra
                                           Nathaly Saavedra, Esq.
                                           Fla. Bar No. 118315
                                           Email: nathaly@peregonza.com
